DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claims 11-17 are interpreted under 35 U.S.C. 112(f):
Claim 11 includes:
“means for sensing the load current” which is Rsns in figs. 1- 2. Fig.4 and paragraph 0028 further describe each of metal layers 431, 432 included Rsns 441 and 442. Paragraph 0020, 29 and fig. 3s 4 describe Rsns formed on the metal layer with serpentine pattern.
“means for applying a gain to the amplifier” which is Rg or Rg1 or Rg2 in figs. 1-2. Fig.4 and paragraph 0028 further describe each of metal layers 431, 432 included gain resistor Rg 451 and 452. Paragraph 0029 and fi. 4 discloses Rsns sense resistance bodies (Rsns) can be thin sheets of metal and the gain resistance bodies (Rg) can be serpentine patterns of the same metal.
	“means for averaging a resistivity of the means for sensing and for averaging a resistivity of the means for applying the gain” which describes in paragraph 0028 as “by having portions 441, 442, 451, 452 of each of the gain resistance (Rg) and the sense resistance (Rsns) occupy each metal layer 431, 432 of the module 421”.

Claim 12
“means for an environmental condition of the means for”  as describes in the abstract to be the sense and gain resistance to compensate for environmental anomalies. However the specification and drawing do not show any structure related to “means for an environmental condition of the means”.  
Claim 13
“the means for averaging a resistivity” which assumes as “means for averaging a resistivity of the means for sensing and for averaging a resistivity of the means for applying the gain” as in claim 1.

Claim Rejections - 35 USC § 112
Claims 12-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 12 and 13 recite “means for an environmental condition of the means” which does not have any corresponding structure. Therefore claims 12 and 13 are not comply with the written description requirement.
Claim limitation “means for an environmental condition of the means for …” in claims 12- 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, means for an environmental condition of the means …”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation " the means for averaging a resistivity" in 13 being the same as “means for averaging a resistivity of the means for sensing and for averaging a resistivity of the means for applying the gain” in claim 11?  There is insufficient antecedent basis for this limitation in the claim.
Correction is required.
Allowable Subject Matter
Closest prior arts:
CREOSTEANU et al. (US 20160173045) discloses a circuit with amplifier, gain resistor and sense resistor.
Steele et al. (US 7683604) discloses sensing a voltage drop produced across a shunt resistor (R.sub.SHUNT) by a load current (I.sub.LOAD) flowing through the shunt resistor, including providing a gain resistor (R.sub.GAIN) as part of an integrated circuit current sensing amplifier (2A,B,C), the gain resistor (R.sub.GAIN) having a temperature coefficient essentially the same as a temperature coefficient of the shunt resistor 
Sullivan (US 20110095818) (fig. 9).
INOUE (US 20170253029) discloses a drive circuit according to the application example, the driving unit may be provided on a substrate in which a plurality of metallic layers are laminated via insulating layers, the wire may include a first metal wire that is provided in a first metallic layer among the plurality of metallic layers and a second metal wire that is provided in a second metallic layer among the plurality of metallic layers, the first node may be provided in the second metal wire, and the second node may be provided in the first metal wire.
PODLISK et al. (US 20110089931) discloses a resistive shunt structure.
YUGOU et al. (US 20170089955) discloses a resistive shunt structure.

However these prior arts teach the limitation of claims 1, 11 and 18


Claims 1-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior arts of record, alone or in combination, do not fairly teach or suggest “a plurality of metal layers stacked on the substrate and separated from the substrate and from each other by an insulation material; 
wherein a first one or more metal layers comprise a sense resistance configured to pass current between a source and a load; and 
wherein a second one or more metal layers comprise one or more gain resistances coupled to the sense resistance and configured to couple to a current sense amplifier” as claimed.

Regarding to claim 11, the prior arts of record, alone or in combination, do not fairly teach or suggest:
 “means for sensing the load current; 
means for applying a gain to the amplifier; and 
means for averaging a resistivity of the means for sensing and for averaging a resistivity of the means for applying the gain.” According to specification and drawing under claim interpretation above.

Regarding to claim 18, the prior arts of record, alone or in combination, do not fairly teach or suggest “forming at least a portion of a body of a sense resistance using a first one or more metal layers disposed on a substrate, the sense resistance including first termination and a second termination, the sense resistance configured to conduct a load current via the first termination and the second termination; forming at least a portion of a body of a gain resistance using a second one or more metal layers overlying at least one metal layer of the first one or more metal layers; coupling a first termination of the gain resistance to a first termination of the sense resistance; coupling a second termination of the gain resistance to a first input of an amplifier; coupling a second input of the amplifier to a second termination of the sense resistance; and providing a representation of the load current using an output of the amplifier” as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863